DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ejection device (recited in claim 2), the pre-tensioned spring (recited in claim 6), and the relocation of the axis (recited in claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show the closing pawl is pivotably accommodated by an axis as described in the specification.  While the drawings illustrate both a closing pawl and axis, the closing pawl (2) appears to be disconnected from the axis (9); the drawings do not provide a clear picture of the structure of the pawl and its connection to the lever arm (10). Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).

The drawings are objected to under 37 CFR 1.83(a) because they also fail to show the immobile control contour (5) runs in an angular shape and has a leg that serves as a stop for the bolt (8) as described in the specification. The drawings appear to depict the immobile control contour as a planar surface, with no leg serving as a stop. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).

 as described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 

 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining 
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)


Informalities
The disclosure is objected to because of the following informalities:
On page 2, line 27: “closure paid” should be --closure aid--  
On page 8, line 2: “the lever arm 9 of a lever” should be --the lever arm 9 of a lever 10--
On page 8, line 4: “a Bowden cable” should be --a Bowden cable 13--
Appropriate correction is required.

Claim Objections
Claims 1, 3-4 and 13-14 are objected to because of the following informalities:  
Line 7 of claim 1 reads “a moveable closing pawl for closure by motorized force,” Applicant may have intended it to read --a closing pawl moveable for closure by motorized force-- or similar
In line 4 of claim 3, “a first and/or third” should be --a first and/or a third--
In line 2 of claim 4, “the first and the second control contour” should be --the first control contour and the second control contour-- or --the first and second control contours--
In line 4 of claim 13, Applicant likely intended “the bolt” to be --the protruding bolt--
In line 3 of claim 14, “a preliminary latching position” should be --the preliminary latching position--
In line 4 of claim 14, “a main latching position” should be --the main latching position--
Appropriate correction is required.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. When a claim recites “element A and/or element B,” the disclosure must satisfy the written description requirements for element A alone, element B alone, as well as the combination of element A and element B. 
Claim 2 requires “an ejection device” however an ejection device is not properly described in the specification nor is it shown in the drawings. See Specification, page 3, lines 11-13. Furthermore, it is not obvious from the disclosure nor disclosed how the ejection device may be utilized alone without one or more control contours. An ejection device is not a term with a well-known meaning in the relevant art, therefore a simple recitation of “an ejection device” is not sufficient here to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the rotary latch being moveable by motorized force” and goes on to recite “a moveable closing pawl for closure by motorized force.” It is unclear if the motorized force acting on the rotary latch is the same motorized force acting on the moveable closing pawl. The examiner suggests amending the claim to read --the rotary latch being moveable by a motorized force-- and --a closing pawl moveable for closure by the motorized force-- if the motorized force is the same force in both instances. For examination purposes, the motorized force acting on the rotary latch will be interpreted as the same motorized for acting on the moveable closing pawl. 

Claims 2-15 are rejected for depending from claim 1 and therefore including the indefinite language of claim 1.

Claim 5 recites the limitation "the two mobile control contours" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 provides “the first mobile control contour, the second mobile control contour and/or the closing pawl.” It is unclear if each limitation is intended to be separated by the phrase “and/or,” rendering the claim indefinite because the metes and bounds of protection sought is not clearly set forth. For examination purposes, the phrase will be interpreted as the first mobile control contour and/or the second mobile control contour and/or the closing pawl.

Claim 6 recites the limitation “a direction of the third control contour,” however the third control contour is not positively recited. Claim 3, from which claim 6 depends, recites the limitation “a first and/or third control contour.” The third control contour is not positively recited in claim 3 because it follows an “and/or” phrase. Claim 6 does not positively recite the third control contour, rendering the claim indefinite. MPEP 2173.05(f). 

Claim 7 is rejected for depending from claim 6 and therefore including the indefinite language of claim 6.

Claim 8 recites the limitation “an oval or oval-like shape,” the phrase “oval-like” extends the scope of the limitation so as to render it indefinite because the metes and bounds of the claim are not clearly set forth. Cf. MPEP 2173.05(b); MPEP 2173.05(d).

Claim 9 recites the limitation “a path” in line 3. Claim 1 recites “a first path” and “a second path,” therefore it is unclear to which path claim 9 refers or if claim 9 recites a third path. For 

Claim 10 is rejected for depending from claim 9 and therefore including the indefinite language of claim 9.

Claim 12 recites “the axis of the closing pawl is shifted by motorized force.” It is unclear if this is the same motorized force recited in claim 1 acting on the rotary latch and/or the closing pawl. For examination purposes, it will be interpreted as the same motorized force.

Claim 13 provides “the closing pawl … is capable of guiding the control contours and the bolt.” Claim 2, from which claim 13 depends, provides “pivoting movements of the closing pawl are controlled by at least the one or several control contours.” It is unclear what the structural connection between the closing pawl, control contours, and the bolt makes the closing pawl capable for guiding the control contours and the bolt while being guided by the protruding bolt on the control contours. For examination purposes, the phrase will be interpreted in light of the specification to mean the closing pawl is capable of being guided by the control contours and the protruding bolt.

Claim 14 recites “the closing aid moves the rotary latch by motorized force.” It is unclear what the structural connection is between the closing aid and the rotary latch, claim 1 does not provide a source of a motorized force so it is unclear if the closing aid is required to include a motorized force or if a motorized force acts on the rotary latch via a component of the closing aid. 

Claim 15 is rejected for depending from claim 14 and therefore including the indefinite language of claim 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-9, 11-12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurebayashi, US Pub. No. 2011/0084504.

Regarding claim 1, Kurebayashi discloses a closing aid ([0002]) for a motor vehicle lock having a rotary latch 12 (Fig. 2), which is configured to be ratcheted in a preliminary latching position (shown in Fig. 8) and in a main latching position (shown in Fig, 9), the rotary latch being moveable by motorized force from the preliminary latching position and the main latching position ([0043] rotary latch 12 moveable by motorized force via lever 20 and motor unit 27), the closing aid comprising:
a moveable closing pawl (Fig. 7, interlinking lever 21 corresponds to a moveable closing pawl) for closure by motorized force ([0043] pawl moveable by motorized force via lever 20 and motor unit 27), whereby the closing pawl is configured to be moved for closure from an initial position into an end position along a first path ([0043] path along outer arc surface 23f2 corresponds to the first path),
wherein a return motion of the closing pawl from the end position into the initial position occurs along a second path that is different relative to the first path ([0047] path along inner arc 23f1 corresponds to the second path).

Regarding claim 2, Kurebayashi discloses the movement of the closing pawl is controlled by one or several control contours and/or by an ejection device (Fig. 5, pawl 21 controlled by control projection 21c within several control contours 23f1 and 23f2), whereby pivoting movements of the closing pawl are controlled by at least the one or several contour contours or the ejection device ([0008], [0043], [0047]: contours 23f1 and 23f2 function as a guide surface of the rotational movement of the pawl 21).

Regarding claim 3, Kurebayashi discloses all limitations of claim 2 as shown. Kurebayashi further discloses the movement of the closing pawl along the first path (Fig. 5, first path corresponds to the path along outer arc surface 23f2) runs such that the closing pawl lies adjacent on a first and/or third control contour (Fig. 8 depicts the control projection 21c on pawl 21 adjacent to the first contour 23f2; [0043]: control projection 21c in engagement with second contour 23f2) and/or movement of the closing pawl along the second path (Fig. 5, second path corresponds to the path along the inner arc surface 23f1) runs such that the closing pawl lies adjacent on a second control contour (Fig. 9 depicts the control projection 21c on the pawl 21 adjacent to the second contour 23f1; [0039]: control projection 21c contacts second contour 23f1).

claim 4, Kurebayashi discloses all limitations of claim 3 as shown. Kurebayashi further discloses the first [control contour] 23f2 and second control contour 23f1 (Fig. 5) are mobile and pivotably accommodated around an axis (Fig. 9; [0032]: first and second control contours on lever 23 pivot around axis 24).

Regarding claim 5, Kurebayashi discloses all limitations of claim 4 as shown. Kurebayashi further discloses the two mobile control contours are attached on a pivotably accommodated lever (Fig. 9, the first and second control contours 23f1, 23f2 are attached to lever 23 which pivots around pivot 24).


    PNG
    media_image1.png
    370
    635
    media_image1.png
    Greyscale

Regarding claim 6, Kurebayashi discloses all limitations of claim 4 as shown. Kurebayashi further discloses the first mobile control contour and/or the second mobile control contour (see interpretation in the 35 U.S.C. 112(b) rejection above) and/or the closing pawl 21 (Fig. 1) are configured to be moved by a force of a pre-tensioned spring 25 (Fig. 1) in a direction of the third control contour (Fig. 5, annotated above; [0033]: biased in the clockwise direction with respect to Figs. 7 and 9, corresponding to the direction of the third control contour).

claim 8, Kurebayashi discloses all limitations of claim 4 as shown. Kurebayashi further discloses the two control contours have an oval or oval-like shape (Fig. 7 depicts the central hole 23f has an oval-like shape as it is rounded and elongated). 

Regarding claim 9, Kurebayashi discloses all limitations of claim 1 as shown. Kurebayashi further discloses the closing pawl is guided at least along a path (see interpretation in the 35 U.S.C. 112(b) rejection above) by two control contours (Fig. 5, two control contours 23f1 and 23f2 form a path which the pawl 21 follows).


Regarding claim 11, Kurebayashi discloses all limitations of claim 1. Kurebayashi further discloses the closing pawl is pivotably accommodated by an axis 22 (Fig. 7) and movement of the closing pawl along the first path and/or the second path encompasses a pivoting movement around the axis ([0046]: movement along the first path corresponding to arc 23f1 causes the pawl 21 to rotate around axis 22) and a relocation of the axis ([0043]; [0051]; Figs. 7-9: axis 22 relocates when pawl 21 moves along the first and/or second path).  

Regarding claim 12, Kurebayashi discloses all limitations of claim 11. Kurebayashi further discloses the axis of the closing pawl is shifted by motorized force ([0043] pawl 21 and its axis 22 is shifted by a force originating from motor 27a via lever 20).

claim 14, Kurebayashi discloses a lock with the closing aid 10 (Fig. 1) according to claim 1 (Kurebayashi discloses all limitations of claim 1 as shown above), further comprising the rotary latch 12 (Fig. 2), which is configured to be ratcheted in a preliminary latching position (shown in Fig. 8) and in a main latching position (shown in Fig. 9), whereby the closing aid moves the rotary latch by motorized force from the preliminary latching position and the main latching position ([0043]: upon detecting the half-latched state (corresponding to the preliminary latching position), a motor 27a applies a force to drive the latch 12 to rotate to the holding position (corresponding to the main latching position)). 

Regarding claim 15, Kurebayashi further discloses the closing pawl 21 (Fig. 9) lies adjacent on the rotary latch 12 (Fig. 9) during closure ([0031] pawl 21 lies on the coupling projection 12h on the rotary latch 12 during closure; Figs. 8-9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kurebayashi, US Pub. No. 2011/0084504, alone.

Regarding claim 13, Kurebayashi discloses all limitations of claim 2 as shown above. Kurebayashi further discloses the closing pawl has a protruding bolt (Fig. 9, control projection 21c corresponds to a protruding bolt) and is capable of being guided by the control contours and the bolt (see interpretation in the rejection under 35 U.S.C. 112(b) above) ([0051]: pawl 21 caused to rotate when control contour 23f1 presses bolt 21c). However, Kurebayashi does not disclose the protruding bolt has a circular or drop-shaped cross-section (Fig. 7-9 appear to illustrate a square-shaped cross-section).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to change the cross-sectional shape of the control projection disclosed by Kurebayashi to have a circular or drop-shaped cross-section to reduce friction between the control projection and the control hole by removing sharp corners and reducing the control projection’s surface area in contact with the control hole. See also MPEP 2144.04(IV)(B); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (holding that the configuration of the claimed disposable plastic nursing container .

Allowable Subject Matter
Claims 7 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claim 7.
In regards to claim 7, Kurebayashi fails to disclose the pivotable lever is only pivoted when the closing pawl is moved from the initial position into the end position. The examiner can find no motivation to modify the pivotable lever disclosed by Kurebayashi to only pivot when the closing pawl is moved from the initial position into the end position without destroying the intended functioning of the device taught by Kurebayashi.
Regarding claim 10, Kurebayashi fails to disclose one of the two control contours, which together guide the closing pawl along the path, is immobile. The examiner can find no motivation to modify the two control contours disclosed by Kurebayashi to include one immobile control contour without destroying the intended structure and function of the device taught by Kurebayashi and/or the use of impermissible hindsight.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kurebayashi, U.S. Pat. No. 8844984, related to a door lock having a closing lever with a control projection that follows a control slot.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463.  The examiner can normally be reached on Mon.-Fri. 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EGB/               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675